Case 1:19-cv-10742-PKC Document 5 Filed 09/11/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA and the STATE OF
NEW YORK, ex rel. WILLIAM GURIN,

Plaintifts, 19 Civ, 10742 (PKC)

NEW YORK CITY HEALTH AND HOSPITALS
CORPORATION D/B/A NYC HEALTH & HOSPITALS
and the NEW YORK COLLEGE OF PODIATRIC
MEDICINE,

Defendants.

 

 

ORDER

The United States of America having now declined to intervene pursuant to the False
Claims Act, 31 U.S.C. § 3730(b)(4)(B), with respect to the claims raised in the complaint filed
by the relator;

IT IS ORDERED THAT,

lL, The complaint shall be unsealed after entry of this Order and, in the event that the
relator has not moved to dismiss the action, service upon the defendants by the relator is
authorized sixty days from that date. Ef the relator voluntarily dismisses the complaint pursuant
to Rule 41(a)(1) of the Federal Rules of Civil Procedure within this sixty-day period, the relator
may seek to modify this Order with the consent of the United States or by motion on notice to
the United States.

2. All documents filed in this action prior to the entry of this Order shall remain
under seal and not be made public, except for relator’s complaint, this Order, and the

Government’s Notice of Decision to Decline Intervention (the “Government’s Notice of

 
Case 1:19-cv-10742-PKC Document 5 Filed 09/11/20 Page 2 of 2

&

Decision”). The relator will serve upon the defendants this Order and the Government’s Notice
of Decision only after service of the complaint.

3, The seal shall be lifted as to all other matters occurring in this action after the date
of this Order.

4, The parties shall serve ail pleadings, motions, and notices of appeal filed in this
matter, including supporting memoranda, upon the United States. The United States may order
any transcripts of depositions. The United States may seek to intervene with respect to the
allegations in the relator’s complaint, for good cause, at any time, or seek dismissal of this
action.

5, All orders of this Court in this matter shall be sent to the United States by the
relator.

6. Should the relator or the defendants propose that the complaint or any of its
allegations be dismissed, settled, or otherwise discontinued, the party or parties proposing such

relief must solicit the written consent of the United States before applying for Court approval.

Dated: New York, New York
September | , 2020
SO ORDERED:

  

ie

 

HONORABLE. KEVIN CASTEL
United States District Judge

 
